UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 17, 2012 Stanley Furniture Company, Inc. (Exact name of registrant as specified in its charter) Delaware 0-14938 54-1272589 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1641 Fairystone Park Highway Stanleytown, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (276) 627-2010 4100 Mendenhall Oaks Parkway, Suite 200, High Point, North Carolina, 27265 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 17, 2012, Stanley Furniture Company, Inc. (the “Company”) issued a press release announcing the second quarter 2012 operating results. The press release is furnished as Exhibit 99.1 to this Form 8-K and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release of the Company dated July 17, 2012, announcing the Company’s second quarter 2012 operating results. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. STANLEY FURNITURE COMPANY, INC. Date: July 17, 2012 By: /s/Micah S. Goldstein Micah S. Goldstein Chief Financial Officer (Principal Financial and Accounting Officer)
